J. B. McPHERSON, District Judge.
The report of the special referee, Joseph Mellors, Esq., is entirely satisfactory, and I adopt it as the opinion of the court, merely adding that the testimony makes it clear that the disputed payments were not all on account of the current expenses of the business, but that some of them at least were payments of antecedent debts. These, therefore, were preferential, and fall clearly within the inhibition of the act. What effect should be given to these payments, if they had all been for the current expenses of the business, is a question that does not now arise.
The report of the special referee is affirmed, and the clerk is directed to enter an order of adjudication.